UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada83-0401552 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 2150 W. 6th Ave., Unit H Broomfield, Colorado 80020 (Address of principal executive offices) (303) 544-1111 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the Issuer’s common stock as of August 8, 2011, was 5,113,423. ROOMLINX, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Forward-Looking Statements 14 General 15 Critical Accounting Policies 17 Results of Operations 18 Recent Accounting Pronouncements Financial Condition 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 PART I.FINANCIAL INFORMATION Roomlinx, Inc. CONSOLIDATED BALANCE SHEETS Unaudited June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Leases receivable, current portion Prepaid and other current assets Inventory Total current assets Property and equipment, net Leases receivable, non-current Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest Capital lease, current portion Notes payable, current portion Deferred revenue Total current liabilities Capital lease, non-current - Notes payable, non-current Line of credit, net of discount Total liabilities Stockholders’ equity: Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding Common stock - $0.001 par value, 200,000,000 shares authorized: 5,113,423 and 4,958,915 shares issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) ) ) Accumulated other comprehensive income - Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS for the three and six months ended June 30, 2011 and 2010 Unaudited For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues: Hospitality $ Residential - - Total Cost of goods sold Hospitality Residential - Total Gross profit Operating expenses: Operations Product development General and administrative Depreciation Operating (loss) Non-operating income (expense): Interest (expense) Financing (expense) ) - ) - Foreign currency gain (loss) ) ) Interest income Other income (expense) ) - ) - (Loss) before non-controlling interest and income taxes ) Non-controlling interest ) - 70 - Provision for income taxes - Net (loss) Other comprehensive income: Currency translation gain (loss) ) - - Net comprehensive (loss) $ ) $ ) $ ) $ ) Net (loss) per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 2 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, 2011 and 2010 Unaudited Cash flows from operating activities: Net(loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash(used by) operating activities: Depreciation Debt discount - Common stock, warrants, and options issued as compensation Amortization of deferred compensation - Provision for uncollectible accounts Changes in operating assets and liabilities: Accounts receivable ) Prepaid and other current assets ) Inventory ) Accounts payable and accrued expenses Accrued interest ) Deferred revenue ) Total adjustments Net cash (used by) operating activities ) ) Cash flows from investing activities: Leases receivable ) ) Payments received on leases receivable Purchase of property and equipment ) ) Net cash (used by) investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock and warrant exercise Proceeds from line of credit - Payments on capital lease payable ) ) Payments on notes payable ) - Net cash provided by financing activities Effects of foreign currency translation - Net increase in cash and equivalents Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Noncash investing activities Transfer of asset $ $
